— Benning J.

By the Court.

delivering the opinion.
The first and second exceptions involve the same ques*81tions, viz: the question, whether the certificate from the Executive Department, was proper evidence.
The object of the certificate was to prove a grant. Proof of the existence, and loss or destruction, of the grant, was before the Court; also, proof, that a copy of the grant was not to be had from the Secretary of State’s office. Now, on such a foundation as this, was the certificate admissible? We think so. It was said, that there was better evidence than this certificate, viz : the testimony of the heads of the Executive Department of theState.” But first, there is nothing to show, what they would swear, and the presumption, probably, is, that they would only swear to what appears on their books, and the Acts of 1819, and 1830, say, that certificates of what is on their books, shall be admissible as evidence. Pr. T)ig. 215, 220. Secondly, it is a question, whether there are any degrees at all, in secondary evidence, but if there are, nothing appears on the face of this certificate, or} in the facts of the case, itself, to suggest, that any better or other evidence exists of the grant, than this certificate; and when that is so, 'with respect to a piece of secondary evidence offered, it seems agreed by all, that the piece is to be received, the Court not being bound in such a case, to presume, that secondary evidence of any higher degree, exists. See 1 Green. Ev. sec. 84, note 2.
We think that there is nothing in the first and second exceptions.
No authority was read to show the proposition true, that it must affirmatively appear, “that the grant fees had been paid ; and, that, although, the grant may have issued, yet, if the fees had not been paid, the title of the State, was not divested,” and, wilhout authority, we are not prepared to sanction the proposition.
The remaining exception is, that the verdict was not supported by the evidence. As to this, all we have to say, is, *82that there was, we think, sufficient evidence to authorize the-verdict.
Judgment affirmed..